Citation Nr: 0800860	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to VA vocational rehabilitation and employment 
(VR&E) services under the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1976 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's entitlement to VA 
vocational rehabilitation and employment services under the 
provisions of Chapter 31, Title 38, United States Code.  


FINDINGS OF FACT

1.  The veteran separated from active service on December 20, 
1980.

2.  The veteran did not file a claim for vocational 
rehabilitation until February 15, 2005.  

3.  The veteran does not qualify for an extension beyond the 
basic period of eligibility.


CONCLUSION OF LAW

The requirements for vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code, have not been met. 
38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 
21.41, 21.44 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to vocational 
rehabilitation and employment services pursuant to Chapter 31 
of the United States Code.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. 
See generally the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2007).

For reasons set out immediately below, the Board concludes 
that the VCAA is inapplicable in this case.

VA vocational rehabilitation programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.420 (a) "VA will inform a veteran in writing 
of findings affecting receipt of benefits and services under 
Chapter 31."  To that end, the Board recognizes that the RO 
advised the veteran by letter dated February 28, 2005 that 
his application for vocational rehabilitation and employment 
benefits had been received, and that he would be scheduled in 
the near future to meet with a VA counselor in order to 
gather information to determine if he qualified for benefits.  
The veteran was advised in the February 2005 letter to bring 
all relevant paperwork, including training records, school 
transcripts and the like.  He was subsequently informed via 
the March 9, 2005 RO decision as to findings affecting his 
receipt of benefits, namely the failure of the veteran to 
apply for such benefits prior to the passing of the basic 
eligibility period.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) [VCAA notice 
was not required in case involving a waiver request].  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.420 (2007) for claims under Chapter 30, not the 
VCAA.

Relevant law and regulations

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 
(West 2002); 38 C.F.R. 
§§ 21.35(b), 21.70, 21.71 (2007).

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the veteran's 
discharge from service.  The 12-year period does not begin to 
run until the veteran establishes a compensable service-
connected disability required for purposes of establishing 
basic entitlement to benefits under 38 C.F.R. § 21.40(a).  
See 38 U.S.C.A. § 3103; 38 C.F.R. §§ 21.41, 21.42(a).

After the expiration of the 12-year period, the law permits a 
veteran to obtain Chapter 31 benefits in certain 
circumstances if, inter alia, the veteran has a "serious 
employment handicap."  See 38 U.S.C.A. § 3103(c); 38 C.F.R. § 
21.44.

Analysis

The crux of this case centers on whether the veteran filed a 
timely application for VA VR&E benefits and, if not, whether 
he qualifies for an extension beyond his basic period of 
eligibility for such benefits.

As discussed above, VA vocational rehabilitation is 
ordinarily available to veterans within a twelve year period 
following service, or within twelve years after establishing 
a compensable service-connected disability.  See 38 C.F.R. 
§ 21.41 (2007).  In this case, the veteran left military 
service in December 1980, and VA disability benefits were 
awarded as of December 21, 1980, the day after he left 
service.  Therefore, he had until December 20, 1992 to file 
his claim for vocational rehabilitation benefits.  However, 
he did not do so until February 2005, well past the basic 
period of eligibility.  Accordingly, the veteran is not 
entitled to the benefit sought on appeal, as the application 
period has expired.  

There is an exception to the period of basic eligibility for 
vocational rehabilitation and employment services.  See 
38 U.S.C.A. § 3103.  However, the evidence of record 
indicates that the veteran does not meet the statutory 
exception.  That is, the veteran does not: possess a medical 
condition which made it infeasible for him to participate 
during the period of basic eligibility; have a discharge 
under "other than dishonorable" conditions that was 
subsequently changed; or evidence a "serious employment 
handicap" necessitating rehabilitative services.  

The veteran's accredited representative has stated that 
"there exists a 'serious employment handicap'", citing 
38 C.F.R. § 21.52(b) ["serious employment handicap" means a 
significant impairment of a veteran's ability to prepare for, 
obtain or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.]   See the August 4, 
2005 Statement of Accredited Representative in Appealed Case.  
In support of that statement the representative contended as 
follows:

[The veteran] now has an interest in pursuing a career 
that would be easier on his mind and body, as his 
present career is very taxing to him due to his service-
connected conditions.

The veteran's representative has not explained how or why 
such circumstances or desires may be construed as a "serious 
employment handicap".  In any event, a
determination of employment handicap or serious employment 
handicap must be made by a counseling psychologist in the 
Vocational Rehabilitation and Employment Division.  See 38 
C.F.R. §§ 21.51(h), 21.52(f).  No such determination has been 
made with respect to the veteran.

The veteran himself has presented no argument as to how he 
qualifies for an extension based on a "serious employment 
handicap".  Indeed, the veteran acknowledges that he is 
currently employed, and that he has been steadily employed 
since June 1982.  See the April 2005 notice of disagreement 
and the July 2005 substantive appeal; see also the March 9, 
2005 VA Form 28-1902 (Counseling Record-Personal 
Information).   

Accordingly, the veteran does not qualify for an extension of 
the basic period of eligibility for vocational rehabilitation 
and employment services.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that it is unfair to deny his 
entitlement to vocational rehabilitation benefits when he is 
qualified for such merely because he was tardy in applying.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the veteran is not eligible to apply for vocational 
rehabilitation and employment services under the provisions 
of Chapter 31, Title 38, United States Code.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to VA vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


